DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,226,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, in particular, claims 1 and 10 is anticipated by and fully encompassed by the claims of the ‘570 patent. 

4. 	Claims 1-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,624,444 in view of Fay (USP D169,131). The present claims are generally to the same invention as the ‘444 patent. There is a mention (eg, claim 2) that the free ends of the bristles define a curve. Providing such a curve in a hair brush by means of a surface of the body portion/head having a concave bristle mounting surface is shown in Fay. One of ordinary skill would deem it obvious to provide such to ‘444 in order to provide the curved brushing surface mentioned in the claims of ‘444.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim 10 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vrtaric (USP 6,308,717).
‘717 discloses a body portion 20 or 40 (brush housing 20 or 40; e.g., Fig. 2A and col. 3, lines 52-59 and col. 5, lines 8-9) includes both an inner movable frame 62 and an outer stationary frame 42 and which is concave (figs 5-7) and which supports alternating linear rows of short (58) and long (74) bristles. The long bristles are mounted on a body portion that is linearly movable to a fixed portion on which the short bristles are mounted. This movement between the two positions (22,24) would result in the “offset”. Note that the long bristles (74) are mounted to a portion (64,67,69,71) of the base that is movable (movable frame 62) relative to another portion (47,49,51,53)(outer stationary frame 42) to which the short bristles (58) are secured. This axis movement between the two portions would permit the user to locate the two bristles in the staggered or offset arrangement. As also noted above the bristles extend or directly project from a concave surface of the body portion 20 or 40 (figs 5-7). ‘717 discloses plural spring members (80a-80d) interconnecting the two portions of the body portion. The remainder of claim 10 is merely functional and relative with no corresponding structure to support such or to define over the prior art. Any deflection of the longer bristles toward the shorter bristles would be to “approximately equal” to the height of the shorter bristles. A number of things could possibly factor into this, including (i) the distance between rows, (ii) the heights of the short and long bristles, and (iii) .

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 11-13 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Vrtaric (USP 6,308,717) in view of Okazaki (USP 4,014,064). 
It appears that claim 11 is in reference to page 2 (lines 4-6) of the specification. This is not shown in the figures and also is simply a possible but not preferred embodiment. As least to the extent such as shown, providing varied lengths (A,B,C) of bristles within a single tuft in a (hair) brush is shown in Okazaki. Provision of such in other hair brushes (as in ‘717) would be obvious to one of ordinary skill to provide a varied brushing effect.




As in ‘717, Vallis discloses a (hair) brush with alternating rows of long (15a, 13) and short (15b) bristles (see figs 5-8). Both the long and short bristles are wider at their base (claim 15) and the short bristles (15b) are also thicker with both the short and long bristles being tapered to the free ends (which would result in the two different “taper structures” (claim 17). One of ordinary skill would deem it obvious to modify the bristles of ‘717 as such to provide a greater degree of flex at the free ends.

Allowable Subject Matter
12.	Claims 1-9 are allowed (and pending the outstanding double patenting rejection).
	It is also noted that claim 10 has not been amended with the added/amended term “contiguous” with regards to the limitation of the plurality of flexible bristles directly projecting from a contiguous concave surface of the body portion (as was amended in claim 1, lines 6-17) even though applicant’s Remarks on p. 9 of the 2/11/2022 Amendment appear to state that with respect to independent claim 10 that the Vrtaric or Avidor do not teach or suggest a contiguous surface from which the plurality of bristles extend. Claim 10 (along with dependent claims 11-13 and 15-17) would be allowable if claim 10 were amended similarly as independent claim 1 has been amended (and pending the outstanding double patenting rejection).


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723